DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson et al. (US Patent Application Publication No. 2010/0059233) in view of Dong et al. (US Patent Application Publication No. 2017/0022766), Archibald et al. (US Patent Application Publication No. 2019/0390536) and Koenecke et al. (US Patent Application Publication No. 2017/0331280).
In reference to claim 1, Smithson discloses a system comprising:
a surface control unit 66 (par. 0041, “surface power supply and multiplexing controller”; par. 0062);
a second downhole tubular (Fig. 2, the tubular body shown) comprising a first downhole well tool 32a (Figs. 2 and 3) and first electronics 62a (par. 0053);
a first connector 52a,b coupled between the surface control unit 66 and the first electronics 62a, wherein the first connector 52a,b comprises the two or more first conductors (Figs. 2-4);
a third downhole tubular (Fig. 2, the tubular body shown) comprising a second downhole well tool 32b (Figs. 2 and 3) and second electronics 62b (par. 0053); and
a second connector 52c,d coupled between the first electronics 62a and the second electronics 62b (Fig. 3), wherein the second connector 52c,d comprises two or more second conductors (Fig. 3).
Smithson fails to disclose:
a first downhole tubular comprising a control module, wherein the control module comprises a controller and three or more transistors; or
a control line comprising a single conductor, the control line coupled between the surface control unit and the controller, wherein the controller is configured to control communications transmitted between the control line is and two or more first conductors via the three or more transistors.
Dong discloses a first downhole tubular 116 comprising a control module 114 (Fig. 1, pars. 0030-0032), wherein the control module 114 comprises three or more transistors 200 (Fig. 2, par. 0033); the control module 114 configured to control communications transmitted between the control line 112 and the two or more first conductors 202 via the three or more transistors 200 (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose the control module downhole, rather than at the surface, to reduce the number of conductors that must be run into the well.
Dong does not make explicitly clear whether or not the control module comprises a controller.  Archibald discloses a control module 232 comprising transistors (par. 0034) that are operated by controllers PA (par. 0028).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a controller in the control module so that a means is provided to operate the transistors.
Koenecke discloses a control line 28 comprising a single conductor (par. 0017).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single conductor control line in place of a multiple conductor control line to reduce the number of conductors that need to be run into the well.
In reference to claim 2, Smithson fails to disclose that two or more first conductors are three first conductors, and wherein the two or more second conductors are three second conductors.
Dong discloses three first conductors 202 and three second conductors 202 (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include three first and three second conductors so that three phase power can be supplied to the downhole tools.
In reference to claim 3, Dong discloses that the three first conductors 202 comprise a first A- conductor, a first B-conductor, and a first C-conductor, wherein the three second conductors 202 comprise a second A-conductor, a second B-conductor, and a second C- conductor, wherein the first A-conductor is tied to the second A-conductor, wherein the first B-conductor is tied to the second B-conductor, and wherein the first C- conductor is tied to the second C-conductor (Fig. 2).
In reference to claim 4, Smithson discloses second and third downhole tubulars disposed in a wellbore as part of a downhole tubing string 20 (Fig. 1, shows a prior art tubing string 20 disposed in a wellbore, the system shown in Figs. 2-4 is arranged similarly).  Further, in combination with Dong, this would result in three downhole tubulars disposed in the wellbore.
In reference to claim 5, Smithson discloses that the first downhole well tool 32a comprises at least one of a flow control device, a valve, or a choke (par. 0035).
In reference to claim 6, Smithson discloses that the first downhole well tool 32a comprises a first electrically powered device 50a (par. 0045, a valve powered by a solenoid), and wherein the first electrically powered device 50a is coupled to the first electronics 62a (Fig. 3).
In reference to claim 7, Smithson discloses that the first electronics 62a comprises a first directional element (par. 0053, “directional elements 62-f”) allowing the first electrically powered device to be powered by current flowing in a first direction in a first A-conductor 52a of the two or more first conductors 52a,b, wherein the second downhole well tool 32b comprises a second electrically powered device 50b, wherein the second electrically powered device 50b is coupled to the second electronics 62b, and wherein the second electronics 62b comprises a second directional element (par. 0053) allowing the second electrically powered device 50b to be powered by current flowing in second direction in the second A-conductor 52c (Figs. 2 and 3).  Further, Dong discloses that wherein the first A-conductor 202 is electrically tied to a second A-conductor 202 (Fig. 2).  
In reference to claim 8, Smithson discloses that the first electrically powered device 50a is a solenoid valve (SOV) (par. 0045).
In reference to claim 9, Smithson discloses that the first downhole well tool 32a further comprises a flow control device (par. 0035).
In reference to claim 10, Smithson discloses that the control line comprises a first hydraulic line 48, wherein the first connector comprises a second hydraulic line (Fig. 3, the line extending from main hydraulic line 48 to actuator 36a), wherein the first hydraulic line and the second hydraulic line are hydraulically coupled (Fig. 3), and wherein the first downhole well tool 32a is coupled to the second hydraulic line (Fig. 3).
In reference to claim 11, Smithson discloses that the second connector each comprise a third hydraulic line (Fig. 3, the line extending from main hydraulic line 48 to actuator 36b), wherein the first hydraulic line, the second hydraulic line, and third hydraulic line are hydraulically coupled (Fig. 3), and wherein the second downhole well tool 32b is coupled to the third hydraulic line (Fig. 3).
In reference to claim 12, Smithson discloses that the first downhole well tool 32a comprises a sensor (par. 0055).  In combination with Dong and Koenecke, this would result in telemetry and power to the sensor being provided via the single conductor and the controller.

Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Patent Application Publication No. 2017/0022766) in view of Archibald et al. (US Patent Application Publication No. 2019/0390536) and Koenecke et al. (US Patent Application Publication No. 2017/0331280).
In reference to claim 13, Dong discloses sending a first command from a surface control unit 110 to a control module 114 via a control line 112, wherein the control module 114 is disposed in a first downhole tubular 116, wherein the control module 114 (par. 0030, “A transfer switch assembly 114 controls…”) a first transistor 200 and a second transistor 200 (par. 0032), wherein the first downhole tubular 116 is disposed in a wellbore (Fig. 1), wherein the first downhole tubular 116 is coupled to a second portion 106 via a first connector (Fig. 1); and wherein the first connector has a first A-conductor 202 and a first B-conductor 202 (Fig. 2); 
based on the first command, selecting the first A-conductor and applying current in a first direction on the first A-conductor 202 via the first transistor 200 (par. 0030); and 
actuating a first downhole tool 106 via the current applied, wherein the first downhole tool 106 is coupled to the first downhole tubular 116 (Fig. 1).
Dong fails to disclose that the first downhole tubular 116 is coupled to a second downhole tubular via a first connector; or that the control line comprises a single conductor; or that the control module comprises a controller that is configured to control commands to the first connector.
Koenecke discloses multiple tubular sections 20 coupled together (Fig. 1, par. 0016).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to connect a second downhole tubular to the first downhole tubular so that multiple tool sections can be connected together to form a tool string.
Koenecke also discloses that a control line 28 can comprise a single conductor (par. 0017, “conductor 28 may include a single conductor”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single conductor control line in place of a multiple conductor control line to reduce the number of conductors that need to be run into the well.
Archibald discloses a control module 232 comprising transistors (par. 0034) that are operated by controllers PA (par. 0028).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a controller in the control module so that a means is provided to operate the transistors.
In reference to claim 14, Dong discloses that the first downhole tool 106 comprises an electrically powered device (par. 0030), and wherein actuating the first downhole tool 106 further comprises powering the electrically powered device 106 via the current applied in the first direction on the first A-conductor (par. 0030-0032).
In reference to claim 15, Dong discloses that the first connector has three conductors 202 (Fig. 2), and wherein current is applied to at least one of the three conductors based on the first command (fig. 2, par. 0032). 
In reference to claim 17, Dong discloses returning the current in a second direction on the first B-conductor 202 via the second transistor 200 (par. 0031, “bi-directional” flow of current).
In reference to claim 18, Dong discloses that the first downhole tool 106 is coupled to a second downhole tool 106 via a second connector (Fig. 1, no particular connector is shown but some physical connector would necessarily have to exist for the conductors 202 in Fig. 2 to extend to the pumps 106), wherein the second connector comprises a second A-conductor 202 and a second B-conductor 202 (Fig. 2), wherein the second A-conductor 202 is electrically tied to the first A-conductor 202, and wherein the second B-conductor 202 is electrically tied to the first B-conductor 202 (Fig. 2), 
the method further comprising: 
sending a second command from the surface control unit 110 to the control module 114 via the control line 112 (par. 0030); 
based on the second command, applying a second current in the first direction on the first B-conductor 202 via the second transistor 200 (pars. 0030 and 0032); and 
actuating the second downhole tool 106 via the second current applied in the first direction on the first B-conductor 202 (pars. 0030-0032).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Patent Application Publication No. 2017/0022766) in view of Archibald et al. (US Patent Application Publication No. 2019/0390536) and Koenecke et al. (US Patent Application Publication No. 2017/0331280) as applied to claim 13 above, and further in view of Smithson et al. (US Patent Application Publication No. 2010/0059233).
In reference to claim 16, Dong and Koenecke fails to disclose returning the current in a second direction via ground.  Smithson discloses using the tubular string as a ground for current return (par. 0010).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the tubular string as a ground to reduce the need for an additional conductor to be supplied.

In reference to claim 20, Dong and Koenecke fail to disclose that actuating the first downhole tool further comprises charging one or more hydraulic line, wherein the one or more hydraulic line is disposed in the first connector and coupled to the first downhole tool.
Smithson discloses that actuating the first downhole tool 32a further comprises charging one or more hydraulic line 48 (or 48a and 48b), wherein the one or more hydraulic line 48 is disposed in the first connector and coupled to the first downhole tool 32a (Figs. 2 and 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the combined system of Dong in view of Koenecke to operate a hydraulic tool so that hydraulic power can be used to operate a downhole valve as disclosed by Smithson.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments are moot in view of the new rejection.  Archibald et al. (US Patent Application Publication No. 2019/0390536) discloses the limitations added to claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



12/12/22